          Case 2:18-cr-00292-DWA Document 211-1 Filed 02/27/20 Page 1 of 3

CLARKE JOHNSTON THORP & RICE, PC                        FEDERAL PUBLIC DEFENDER OFFICE
         180 Broadway, Ste. 1800                            WESTERN DISTRICT OF PENNSYLVANIA
        San Diego, California 92101                           1001 Liberty Avenue, Suite 1500
          Phone: (619) 308-8484                                Pittsburgh, Pennsylvania 15222
           Fax: (619) 243-7386                                      Phone: (412) 644-6565
                                                                     Fax: (412) 644-4594


                                                February 27, 2020

   Soo C. Song
   Troy Rivetti
   Assistant United States Attorneys
   700 Grant Street, Suite 4000
   Pittsburgh, PA 15219
   via email

                                      Re: U.S. v. Bowers, 18-291

   Dear Counsel:

           We were stunned by your aggressive response in person, and your subsequent
   letter condemning our approach to this round of evidence review. As you know, we
   worked expeditiously through the review of approximately 200 items. We worked
   straight through the first day, with only the one short break which was requested by you
   and the agents. We then worked into the evening of the first day assessing what we had
   seen, and how to make the most of the remaining review. We were also aware – from
   discussions with you – that the evidence would be made available for further review.1

          As we explained yesterday, during this review we discovered the “green sheet
   packets” – which provide additional, and clarifying, information about the items as well
   as the chain of custody. We immediately asked to bring in a scanner to make copies.
   You declined this request and advised the FBI would make copies of these “packets” for
   us.

          We returned to the office after the second day review to compile a list of the
   additional items we needed photographs or copies of – and have already sent this list to


          1
            We object to your continued erroneous characterization of how long it took to
   schedule this review. On December 9, 2019, shortly after the court ruled on motions
   regarding the scope of the evidence review, we wrote to you suggesting January 10, 2020
   for the evidence review. We suggested one day given your prior comments that one day
   should be sufficient. You then advised the review could take 2 to 3 days, and offered
   different dates in January. We were not able to accommodate those dates, and suggested
   dates in February, that were later adjusted slightly. Your attempts to create a narrative of
   delay by us is unfair, inappropriate and just plain wrong.



                                         EXHIBIT A
       Case 2:18-cr-00292-DWA Document 211-1 Filed 02/27/20 Page 2 of 3
Letter to Soo Song, Troy Rivetti
February 27, 2020
Page | 2


you. We were asked to make a list of the items because we were not permitted to bring in
a camera to take our own photographs.

       The items we haven’t yet reviewed are primarily packets of bullets (approximately
231 single package 1B numbers) collected in the synagogue, and a handful of bloody
sheets or cotton bandages along with some DNA related items concealed in tubes. As
you know, we have pictures taken by the FBI of these items, so are generally aware of
what the items are. Based on our experience reviewing the 200 items – and given limited
resources, we have chosen to inspect these items at a later time, and at a time when we
can make that review more efficient and effective. It is far more efficient to look at these
remaining items after we’re able to make better sense of the source of many of these
items, identified items we may want to see a second time, and after we’ve been able to
get answers to some lingering questions. Having copies of the “green sheet packets” for
the remaining items will also make the review of these items much more meaningful,
efficient and effective.

       On a related note, the conditions placed on this review were of the FBI’s choosing,
and as we advised you, more cumbersome than we’ve experienced before. We were not
permitted to bring in a camera to take pictures of items of interest, and instead had to
provide a list of these items to you for the FBI to follow up. This both intruded on our
work and is resulting in delay. Your continued presence in the room, after we thanked
you for getting the review started but asked you to leave, was another inappropriate
intrusion – but one that we accepted, and continued with the review.2 While the agents
were pleasant and helpful, the fact that each – including the FBI’s chief and associate
chief regional counsel – wore visible firearms, was not something that we’ve experienced
before, and found to be excessive. However, we proceeded with the review without
objection.




       2
         We requested on scene, and reiterate our request that you maintain a copy of
your notes in the event it becomes necessary at some future time to determine whether
you were making observations about our focused interest on certain items, or comments
you overheard. Again, on scene, we noted our concerns about your proximity to us, and
ongoing observations of our work. We recognize that the review was conducted by FBI
agents, but note that they were not making notes of our work.



                                EXHIBIT A
       Case 2:18-cr-00292-DWA Document 211-1 Filed 02/27/20 Page 3 of 3
Letter to Soo Song, Troy Rivetti
February 27, 2020
Page | 3


       As we told you yesterday, we will work with you to schedule a second review – to
include the remaining items and any additional ones that we need to inspect a second
time.

                                        Sincerely,
                                        /s/
                                        Judy Clarke
                                        Elisa A. Long
                                        Michael Novara
                                        Counsel for Robert Bowers


cc: Julia Gegenheimer (via email)




                               EXHIBIT A
